ORDER
The appeal in this case was not perfected within the time required by the rules of this Court and by the statutes of the State. The motion of the respondent to dismiss the same was granted by the Circuit Judge. The appellant then sought before this Court permission to perfect the appeal. *Page 157
On consideration of the grounds for the motion, it appears that the appellant did not comply with the rules and holdings of the Court as announced in the case of Wade v.Gore, 154 S.C. 262, 151 S.E., 470, in that no effort was made to secure from the trial Judge or from a member of this Court an extension of time for perfecting the appeal. Because of this negligence on the part of the appellant, a motion to reinstate the appeal is refused. The Court wishes to reaffirm what we said in Wade v. Gore, supra.
EUGENE S. BLEASE,
Chief Justice.
Columbia, S.C.
June 15, 1931.